DETAILED ACTION
Allowable Subject Matter
Claims 1-33, 35-41, and 43-46 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art fails to teach “prior to an exposure operation of the lithographic apparatus, the lithographic apparatus comprising a controller configured to cause: heating of the at least one optical component to increase a temperature difference between the at least one optical component and the at least a portion of the at least one internal wall,” as recited in claim 1 and similarly recited in claim 20, and “at least one cooling apparatus arranged to cool the at least one optical component, wherein the at least one cooling apparatus comprises a substrate cooling apparatus arranged to cool the substrate; and wherein the at least one optical component comprises a material having a zero-crossing-temperature of a coefficient of thermal expansion and the at least one cooling apparatus is arranged to cool the at least one optical component such that the at least one optical component is maintained within a predetermined range of temperatures around the zero-crossing-temperature during an exposure operation of the lithographic apparatus,” as recited in claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759